DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/17/2022 is acknowledged.
Claims 10 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamler (US 20140081294 A1) (cited in IDS).
Regarding claim 1, Kamler discloses a ligator (ligator assembly 40) (paragraphs [0048 – 0049] and Fig. 1), comprising: 
an elongate member (tubular endoscope 41) having a lumen (Examiner’s note: the lumen of the endoscope is the passageway through which cord 47 extends through as shown in Fig. 3 and discussed in paragraphs [0049] and [0052]); 
a ligating band dispenser (ligator 42) extending from a distal end (penetrating end 44) of the elongate member (endoscope 41) (paragraph [0049] and Fig. 1), the ligating band dispenser comprising: 
a cap (body of ligator 42) (Figs. 3 – 4) (Examiner’s note: cap is defined as an overlaying structure at the end of another element; with that said, the body of ligator 42 overlays the distal end 44 of the endoscope); and 
at least one ligating band (ligating bands 54, 72, 74, 76) positioned on the cap (body of ligator 42) (paragraph [0054] and Fig. 4); 
an actuation device (cord pulling assembly 46) extending around the elongate member (endoscope 41) (paragraphs [0049] and [0053], and Fig. 3), the actuation device comprising: 
a body (central mounting body 80 and designated on annotated Fig. 6) defining a central cavity (see annotated Fig. 6) for receiving the elongate member (endoscope 41) (Examiner’s note: as shown in Figs. 5 and 6 and discussed in paragraphs [0055] and [0056] the cord pulling assembly mounts onto the proximal end of the endoscope); and 
a bobbin (knob handle 108 and pulling rod 58) coupled to the body by a set of support arms (see annotated Fig. 6) (Examiner’s note: as shown in Fig. 5, the designated support arms couple the handle 108 to the body of the assembly 46); and 
a suture (pulling cord 47) coupled between the bobbin (knob handle 108 and pulling rod 58) and the at least one ligating band (ligating bands 54, 72, 74, 76) (Examiner’s note: as disclosed in paragraph [0051] and shown in Fig. 3 the pulling cord 47 extends from the pulling rod 58, on the proximal end, to the penetrating end 44 of the endoscope 41, at the distal end; therefore the pulling cord is coupled between the bobbin and the ligating band with respect to the longitudinal axis), wherein rotation of the bobbin (knob handle 108 and pulling rod 58) draws the suture (pulling cord 47) towards a proximal end (controller end 50) of the elongate member (endoscope 41) to deploy the at least one ligating band (ligating bands 54, 72, 74, 76) from the cap (Examiner’s note: as stated in paragraph [0083] the knob handle 108 rotates the pulling rod 58 which in turn winds the pulling cord which then ejects the ligating bands at the end of the ligator 42).

Annotated Figure 6 of Kamler

    PNG
    media_image1.png
    823
    883
    media_image1.png
    Greyscale


Regarding claim 4, Kamler discloses wherein the actuation device (pulling cord assembly 46) is coupled to the proximal end (controller end 50) of the elongate member (endoscope 41) (paragraph [0050] and Fig. 5).

Regarding claim 6, Kamler discloses the actuation device (pulling cord assembly 46) further comprising at least one support (see annotated Fig. 6) extending into the central cavity from the body (see annotated Fig. 6), the at least one support comprising a contoured surface engaged with an outer surface of the elongate member (endoscope 41) (Examiner’s note: contoured surface is defined as a surface shaped to fit something, with that said the support, designated by the examiner in annotated Fig. 6, is shaped to fit the outer surface of the endoscope).

Regarding claim 9, Kamler discloses the actuation device (pulling cord assembly 46) further comprising a gripping ring (see annotated Fig. 6) extending from an underside of the body (see annotated Fig. 6) (Examiner’s note: the designated gripping ring is on the underside of the body as shown in the annotated Fig. 6).

Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (US 20040006256 A1) (cited in IDS).
Regarding claim 1, Suzuki discloses a ligator (endoscopic ligation apparatus 1 and endoscope 2) (paragraph [0119] and Fig. 1), comprising: 
an elongate member (endoscope 2) having a lumen (channel 5) (paragraph [0120] and Fig. 1 and 2B); 
a ligating band dispenser (ligation apparatus 1) extending from a distal end (end portion 3a) of the elongate member (endoscope 2) (paragraph [0121] and Figs. 1 and 2B), the ligating band dispenser comprising: 
a cap (attachment 11) (paragraph [0122] and Fig. 2B) Examiner’s note: cap is defined as an overlaying structure at the end of another element; with that said, the attachment 11 overlays the distal end of the endoscope 2); and 
at least one ligating band (ligation bands 16 – 20) positioned on the cap (attachment 11) (paragraphs [0122] and [0125] and Fig. 2B); 
an actuation device (ligation band operation unit 12) extending around the elongate member (endoscope 2) (Examiner’s note: as disclosed in paragraph [0130] the ligation band operation unit 12 is mounted onto the endoscope via attachment portion 28 which sits over and extends around the mouth ring portion 6 of the endoscope 2), the actuation device comprising: 
a body (cylindrical portion 39) defining a central cavity (cavity within the attachment portion 28 shown in Fig. 4) for receiving the elongate member (endoscope 2) (Examiner’s note: as stated above, the attachment portion 28 sits over and extends around the mouth ring portion 6 – paragraph [0130]); and 
a bobbin (take up portion 29, drum 31, shaft 32, and handle 33) coupled to the body by a set of support arms (frame member 30) (paragraph [0130]) (Examiner’s note: as shown Fig. 4, the fame has two arms which hold and couple the bobbin to the body); and 
a suture (operation cord 21) coupled between the bobbin (take up portion 29, drum 31, shaft 32, and handle 33) and the at least one ligating band (ligation bands 16 – 20) (paragraph [0125] and Fig. 2A), wherein rotation of the bobbin (take up portion 29, drum 31, shaft 32, and handle 33) draws the suture (operation cord 21) towards a proximal end of the elongate member (endoscope 2) to deploy the at least one ligating band (ligation bands 16 – 20) from the cap (attachment 11) (Examiner’s note: as recited in paragraphs [0157 – 0158] when the handle 33 is rotated the operation unit 12 is pulled proximally which in turn slides the ligation band 16 into place).

Regarding claim 2, Suzuki discloses further comprising a second elongate member (see annotated Fig. 1) having a second lumen (see annotated Fig. 1), wherein the suture (operation cord 21) extends through the second lumen (see annotated Fig. 1) (Examiner’s note: it should be understood that in order for the operation cord 21 to reach the rotational handle 33, the operation cord 21 extends through the second lumen, designated by the examiner in annotated Fig. 1).

Regarding claim 3, Suzuki discloses wherein the second elongate member (see annotated Fig. 1) is positioned external to the elongate member (endoscope 2) (Examiner’s note: as shown in the annotated Fig. 1 the referenced second elongate member is external to the endoscope 2).

Annotated Figure 1 of Suzuki

    PNG
    media_image2.png
    336
    652
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamler (US 20140081294 A1) (cited in IDS) as applied to claim 1 above, and further in view of Ahmed et al (US 20020072757 A1).
Regarding claim 5, Kamler teaches the device of claim 1 above. Kamler further teaches a spooling section (outer surface of pulling rod 58) including a recess (mounting channel end 132) (paragraph [0061] and Figs. 5 and 7), wherein the suture (pulling cord 21) is received within the recess (mounting channel end 132) (Examiner’s note: as discussed in paragraph [0083] the pulling cord is held in place by the channel end 132); and a pin (pulling rod 58) extending from a bobbin side wall (interior side 114) (paragraph [0059]), wherein the pin (pulling rod 58) extends along an axis of rotation of the bobbin (knob handle 108 and pulling rod 58) (Examiner’s note: it should be understood that the pulling rod 58 rotates and extends along the same axis, which is the axis of rotation), and wherein the pin (pulling rod 58) is rotatable coupled with the set of support arms (see annotated Fig. 6) (Examiner’s note: the designated support arms are fixedly attached to the body of the cord pulling assembly 46 which is fixedly attached to the endoscope, and as disclosed in paragraph [0083] the pulling rod 58 rotates relative to the endoscope to spool the pull cord; therefore the pulling rod is rotatably coupled to the support arms).
However, Kamler is silent regarding a plurality of angled teeth extending along a bobbin exterior surface, wherein the plurality of angled teeth are disposed adjacent the spooling section.
As to the above, Ahmed teaches, in the same field of endeavor, a ligator (ligating band delivery apparatus 10) comprising an elongated member (delivery member 11), a ligating band dispenser (distal end of delivery member 11), an actuation device (actuating mechanism 32), and a suture (band carrier element 15) (paragraph [0030] and Figs. 8 – 11); Ahmed further teaches wherein the actuation device (actuating mechanism 32) comprises a plurality of angled teeth (teeth of knurled wheel(s) 70) extending along a bobbin exterior surface (exterior surface of central recessed portion 72) (paragraph [0044] and Fig. 12), and wherein the plurality of angled teeth (teeth of knurled wheel(s) 70) are disposed adjacent to the spooling section (open channel 73 and central recessed portion 70) (Examiner’s note: as shown in Fig. 12 the knurled wheels are on the outside of and adjacent to the open channel 73).Therefore, because both Kamler and Ahmed teach rotational actuation mechanisms used for the spooling of a suture coupled to a ligation band, such that when the actuation device is rotated the suture is coiled about a spooling section to ultimately release the ligation band within the body, it would have been obvious to one of ordinary skill in the art to substitute one means for actuation for the other to achieve the predictable result of releasing a ligation band within the body effectively.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamler (US 20140081294 A1) (cited in IDS) as applied to claim 1 above, and further in view of Golden (US 20110099773 A1).
Regarding claims 7 and 8, Kamler teaches the ligator of claim 1 above.
However, Kamler is silent regarding (i) [claim 7] the actuation device further comprising a first free end secured to a second free end by a plurality of locking features extending from a surface of the second free end and (ii) [claim 8] wherein the first free end comprises a locking protrusion operable to extend into a cavity defined by two adjacent locking features of the plurality of locking features.
As to the above, Golden teaches, in a similar field of endeavor, [claim 7] an attachment clip (apparatus 1502) for attaching a first medical device to a second medical device comprising a free end (free end of extension 1518) secured to a free second end (free end of extension 1506) by a plurality of locking features (ratchet teeth 1508) extending from a surface of the second free end (Examiner’s note: as shown in Fig. 15 the ratchet teeth 1508 extend from the second end towards the first end); and [claim 8] wherein the first free end (free end of the extension 1518) comprises a locking protrusion (ratcheting teeth 1520) operable to extend into a cavity defined by the two adjacent locking features of the plurality of locking features (ratchet teeth 1508) (Examiner’s note: when the ratcheting teeth 1520 are engaged with the ratchet teeth 1508, they would be extending within the cavity of the attachment clip).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Kamler to incorporate the locking features and the locking protrusion as taught by Golden, for the purpose of providing a more secured connection between the two independent medical instruments such that the second medical device is further prevented from slipping or becoming dislodged when in use. Furthermore, because both Kamler and Golder teach the means of securely attaching two independent medical devices, it would have been obvious to one skilled in the art to substitute one locking type mechanism for the other to achieve the predictable results of fixedly attached two independent structures and preventing relative movement while in use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wolfe (US 20160361066 A1) teaches a ligator with an actuation device comprising a bobbin at the proximal end of an elongate member.
Freed et al (US 20060252993 A1) teaches a ligator with an actuation device comprising a bobbin at the proximal end of an elongate member.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795